Exhibit 2.1 EXECUTION VERSION STOCK PURCHASE AND SALE AGREEMENT dated as of July 11, 2013 between STEEL EXCEL INC. and IGO, INC. TABLE OF CONTENTS Page ARTICLE 1 THE OFFER AND PURCHASE 2 SECTION 1.1. The Offer 2 SECTION 1.2. Top-Up Purchase 5 SECTION 1.3. Maximum Purchase Limitation 6 SECTION 1.4. Company Actions; Effective Time 6 SECTION 1.5. Restricted Securities 6 SECTION 1.6. Company Options; Restricted Stock Units 6 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 SECTION 2.1. Organization 7 SECTION 2.2. Capitalization 8 SECTION 2.3. Authorization; No Conflict 9 SECTION 2.4. Subsidiaries 10 SECTION 2.5. Company SEC Reports and Financial Statements 11 SECTION 2.6. Absence of Material Adverse Changes, etc. 13 SECTION 2.7. Litigation 13 SECTION 2.8. Information Supplied 13 SECTION 2.9. Broker’s or Finder’s Fees 13 SECTION 2.10. Employee Plans 14 SECTION 2.11. Opinion of Financial Advisor 15 SECTION 2.12. Taxes 15 SECTION 2.13. Environmental Matters 17 SECTION 2.14. Compliance with Laws 17 SECTION 2.15. Intellectual Property 18 SECTION 2.16. Employment Matters 19 SECTION 2.17. Insurance 19 SECTION 2.18. Material Contracts 20 SECTION 2.19. Properties 21 SECTION 2.20. Rights Agreement 21 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER 22 SECTION 3.1. Organization 22 SECTION 3.2. Purchaser; Ownership of Shares 22 SECTION 3.3. Authorization; No Conflict 22 SECTION 3.4. Information Supplied 23 SECTION 3.5. Broker’s or Finder’s Fees 24 SECTION 3.6. Absence of Litigation 24 SECTION 3.7. Availability of Funds; Solvency 24 SECTION 3.8. Other Agreements or Understandings 24 SECTION 3.9. No Additional Representations 24 TABLE OF CONTENTS (continued) Page ARTICLE 4 CONDUCT OF BUSINESS 25 SECTION 4.1. Conduct of Business by the Company Pending the Consummation of the Transactions 25 ARTICLE 5 ADDITIONAL AGREEMENTS 27 SECTION 5.1. Preparation of Proxy Statement; Stockholders Meetings 27 SECTION 5.2. Public Statements 28 SECTION 5.3. Standard of Efforts 29 SECTION 5.4. Notification of Certain Matters 30 SECTION 5.5. Access to Information; Confidentiality 30 SECTION 5.6. No Solicitation 30 SECTION 5.7. Indemnification and Insurance 33 SECTION 5.8. Section 16 Matters 34 SECTION 5.9. Directors 34 SECTION 5.10. Protection of Tax Attributes 35 SECTION 5.11. Default Under Top-Up Purchase 35 ARTICLE 6 CONDITIONS 35 SECTION 6.1. Conditions to Each Party’s Obligation To Consummate the Offer 35 SECTION 6.2. Conditions to Obligations of Purchaser to Consummate the Offer 36 SECTION 6.3. Conditions to Obligation of the Company 37 SECTION 6.4. Conditions to Each Party's Obligation to Consummate the Top-Up Purchase 37 SECTION 6.5. Conditions to Obligations of Purchaser to Consummate the Top-Up Purchase 37 SECTION 6.6. Conditions to Obligations of Company to Consummate the Top-Up Purchase 38 ARTICLE 7 TERMINATION, AMENDMENT AND WAIVER 38 SECTION 7.1. Termination 38 SECTION 7.2. Effect of Termination 39 SECTION 7.3. Fees and Expenses 39 SECTION 7.4. Amendment 41 SECTION 7.5. Waiver 41 ARTICLE 8 GENERAL PROVISIONS 41 SECTION 8.1. Notices 41 SECTION 8.2. Representations and Warranties 42 SECTION 8.3. Knowledge Qualifiers 42 SECTION 8.4. Interpretations. 42 TABLE OF CONTENTS (continued) Page SECTION 8.5. Governing Law; Jurisdiction; Waiver of Jury Trial 43 SECTION 8.6. Counterparts; Facsimile Transmission of Signatures 43 SECTION 8.7. Assignment; No Third Party Beneficiaries 43 SECTION 8.8. Severability 44 SECTION 8.9. Entire Agreement 44 Exhibit A Conditions of the Offer Exhibit B Form of Tender and Voting Agreement Annex I Index of Defined Terms Schedule 6.4(c) Consents and Approvals STOCK PURCHASE AND SALE AGREEMENT This STOCK PURCHASE AND SALE AGREEMENT (this “ Agreement ”) is dated as of July 11, 2013, by and between STEEL EXCEL INC., a Delaware corporation (“ Purchaser ”), and IGO, INC., a Delaware corporation (the “ Company ”). Except where otherwise noted, capitalized terms used in this Agreement are defined in the Sections where they first appear. An index of such defined terms is provided as Annex I attached hereto. Recitals WHEREAS, the respective Boards of Directors of Purchaser and the Company have approved the acquisition of up to 44.0% of the outstanding shares (each a “ Share ” and, collectively, the “ Shares ”) of common stock, par value $0.01 per share, of the Company (the “ Company Common Stock ”) on a Fully Diluted Basis (where “ Fully Diluted Basis ” means after taking into account all outstanding Shares and assuming the exercise, conversion or exchange of all options, warrants, convertible or exchangeable securities and similar rights, subject, however, to the provisions of Section 1.6 (a) ), as of the close of business on July 11, 2013, by Purchaser on the terms and subject to the conditions set forth in this Agreement; WHEREAS, in furtherance of such acquisition, it is proposed that Purchaser commence a cash tender offer (as it may be amended from time to time as permitted under this Agreement, the “ Offer ”) to acquire the Shares at a price per Share of $3.95 (such per Share amount, the “ Offer Price ”), net to the seller in cash, on the terms and subject to the conditions set forth in this Agreement; WHEREAS, concurrently with the execution of this Agreement, and as a condition and material inducement to Purchaser’s willingness to enter into this Agreement, Purchaser has entered into a Tender and Voting Agreement (the “ Tender Agreement ”) with Adage Capital Partners, L.P. (“ Adage ”), a principal stockholder of the Company, with respect to the tender of Shares held by such stockholder, pursuant to which Adage has, among other matters, agreed to (i) tender the Shares beneficially owned by Adage in the Offer to facilitate satisfaction of the Minimum Condition under the Offer (where “ Minimum Condition ” means at least 30% of the Company Common Stock on a Fully Diluted Basis), (ii) support the Top-Up Purchase (as defined below) and the other transactions contemplated hereby, each on the terms and subject to the conditions set forth in the Tender Agreement, and (iii) certain restrictions on any sale, transfer or other disposition of Shares beneficially held by Adage, other than pursuant to the Offer; WHEREAS, following the closing of the Offer, in the event the Offer is not fully subscribed, it is proposed that the Purchaser purchase, and the Company sell to Purchaser, such number of newly issued Shares (the “ Top-Up Purchase Shares ”) that, when added to the number of shares of Company Common Stock owned by Purchaser following consummation of the Offer, constitutes 44.0% of the shares of Company Common Stock then outstanding on a Fully Diluted Basis, at the Offer Price, on the terms and subject to the conditions set forth herein (the “ Top-Up Purchase ”); and 1 WHEREAS, the respective Boards of Directors of Purchaser and the Company have (i) determined that this Agreement and the Transactions (as defined in Section 1.4(a) ), including the Offer and the Top-Up Purchase, are advisable, fair to and in the best interests of their respective stockholders and (ii) approved this Agreement, the Tender Agreement and the Transactions, including the Offer and the Top-Up Purchase, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and of the representations, warranties, covenants and agreements set forth in this Agreement, the parties hereto agree as follows: ARTICLE 1 THE OFFER AND PURCHASE SECTION 1.1. The Offer . (a) Commencement of the Offer . As promptly as practicable but in no event later than ten business days (as defined in Rule 14d-1(g)(3) promulgated by the United States Securities and Exchange Commission (the “ SEC ”) under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”)), after the date of this Agreement, Purchaser shall commence (within the meaning of Rule 14d-2 under the Exchange Act), the Offer within the meaning of the applicable rules and regulations of the SEC. The obligations of Purchaser to accept for payment, and pay for, any shares of Company Common Stock tendered pursuant to the Offer are subject to the conditions set forth in ExhibitA . The initial expiration date of the Offer shall be the 20th business day following the commencement of the Offer (determined using Exchange Act Rule 14d-1(g)(3)). The Offer may not be terminated prior to its scheduled expiration (as such expiration may be extended or re-extended in accordance with this Agreement), unless this Agreement is terminated in accordance with Section7.1 . Purchaser expressly reserves the right to waive any condition to the Offer or modify the terms of the Offer, except that, without the consent of the Company, Purchaser shall not (i) reduce the number of shares of Company Common Stock subject to the Offer, (ii) reduce the Offer Price, (iii) add to the conditions set forth in Exhibit A or modify any condition set forth in Exhibit A in a manner adverse to the holders of Company Common Stock, (iv) except as otherwise provided in this Section 1.1 , extend the Offer, (v) change the form of consideration payable in the Offer, (vi) waive or modify the Minimum Condition, or (vii) otherwise amend the Offer in any manner adverse to the holders of Company Common Stock. Notwithstanding the foregoing, Purchaser may, without the consent of the Company, extend the Offer for any period required by any rule, regulation, interpretation or position of the SEC or the staff thereof applicable to the Offer. In addition, if at the initially scheduled or any extended expiration date of the Offer, any of the conditions to the Offer set forth in Exhibit A (other than any conditions which by their nature are to be satisfied at the closing of the Offer) are not satisfied or, if permitted, waived, Purchaser shall extend the Offer in increments of not more than ten business days each until such time as such conditions are satisfied or waived ; provided that Purchaser shall not be required to extend the Offer beyond the Outside Date (as defined in Section7.1(b)(i)) . 2 (b) Tender Offer Statement . On the date of commencement of the Offer, Purchaser shall file with the SEC a Tender Offer Statement on Schedule TO with respect to the Offer, which shall contain an offer to purchase and a related letter of transmittal and summary advertisement (such Schedule TO and the documents included therein pursuant to which the Offer will be made, together with any supplements or amendments thereto, the “ Offer Documents ”). If Purchaser or the Company is unable to complete the Offer Documents within 10 business days of the date of this Agreement, Purchaser and the Company may consent (which consent shall not be unreasonably withheld or delayed) to delay the date of commencement of the Offer to the earliest practicable date and in no event beyond any date required by any state or federal statute, law, ordinance, rule, judgment, decree or regulation (“ Law ”). The Company shall promptly furnish to Purchaser all information concerning the Company that is reasonably requested by Purchaser, or is required by the Exchange Act or other applicable Law, to be set forth in the Offer Documents. Subject to Section 3.4 , Purchaser agrees that the Offer Documents shall comply in all material respects with the requirements of applicable federal securities laws and, on the date first filed with the SEC and on the date first published, sent or given to the Company’s stockholders, shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances in which they were made, not misleading. Purchaser and the Company shall each promptly correct any information provided by it for use in the Offer Documents if and to the extent that such information shall have become false or misleading in any material respect, and Purchaser shall take all steps necessary to amend or supplement the Offer Documents and to cause the Offer Documents as so amended or supplemented to be filed with the SEC and disseminated to the holders of Company Common Stock, in each case as and to the extent required by applicable federal securities Laws. The Company and its counsel shall be given reasonable opportunity to review and comment upon the Offer Documents and any amendments thereto prior to filing such documents with the SEC or dissemination of such documents to the stockholders of the Company. Purchaser shall provide the Company and its counsel in writing with any comments Purchaser or its counsel may receive from the SEC or its staff with respect to the Offer Documents promptly after the receipt of such comments, shall consult with the Company and its counsel prior to responding to such comments, and shall provide to the Company and its counsel a copy of any written responses thereto and telephonic notice of any oral responses or discussions with the SEC staff. (c) Solicitation/Recommendation Statement . On the date the Offer Documents are filed with the SEC, the Company shall file with the SEC a Solicitation/Recommendation Statement on Schedule 14D-9 with respect to the Offer (such Schedule 14D-9, as amended from time to time, the “ Schedule 14D-9 ”) describing the recommendations referred to in Section2.3(b) (subject to Section5.6(b) and (c) ) and shall mail the Schedule 14D-9 to the holders of Company Common Stock. Subject to Section 2.8 , the Company agrees that the Schedule 14D-9 shall comply in all material respects with the requirements of applicable federal securities laws and, on the date first filed with the SEC and on the date first published, sent or given to the Company’s stockholders, shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances in which they were made, not misleading. The Company and Purchaser shall each promptly correct any information provided by it for use in the Schedule 14D-9 if and to the extent that such information shall have become false or misleading in any material respect, and the Company shall take all steps necessary to amend or supplement the Schedule 14D-9 and to cause the Schedule 14D-9 as so amended or supplemented to be filed with the SEC and disseminated to the holders of Company Common Stock, in each case as and to the extent required by applicable federal securities Laws. The Company shall provide Purchaser and its counsel in writing with any comments the Company or its counsel may receive from the SEC or its staff with respect to the Schedule 14D-9 promptly after the receipt of such comments, shall consult with Purchaser and its counsel prior to responding to such comments, and shall provide to Purchaser and its counsel a copy of any written responses thereto and telephonic notice of any oral responses or discussions with the SEC staff. 3 (d) Communication with Stockholders . In connection with the Offer, the Company shall instruct its transfer agent to furnish Purchaser promptly with mailing labels containing the names and addresses of the record holders of Company Common Stock as of a recent date and of those persons becoming record holders subsequent to such date, together with copies of all lists of stockholders, security position listings and computer files and all other information in the Company’s possession or control regarding the beneficial owners of Company Common Stock, and shall furnish to Purchaser such information and assistance (including updated lists of stockholders, security position listings and computer files) as Purchaser may reasonably request in communicating the Offer to the holders of Company Common Stock. Subject to the requirements of applicable Law, and except for such steps as are necessary to disseminate the Offer Documents and any other documents necessary to consummate the Transactions, Purchaser shall hold in confidence the information contained in any such labels, listings and files, shall use such information only in connection with the Offer and the Transactions and, if this Agreement shall be terminated, shall, upon request, deliver to the Company all copies of such information then in its possession. (e) Closing of the Offer . On the terms and subject to the conditions of the Offer (as set forth in the Offer Documents) and this Agreement (including, as applicable to the Offer, the conditions set forth on Exhibit A hereto, Section 1.1(f) and Article 6 herein), other than any such conditions which by their nature cannot be satisfied until the date of the Offer Closing, Purchaser shall accept for payment and pay for all shares of Company Common Stock validly tendered and not withdrawn pursuant to the Offer as soon as practicable after the expiration of the Offer, and in any event within three business days after the expiration of the Offer (such time, the “ Offer Closing ”). Prior to the Offer Closing, Purchaser shall enter into an agreement with such bank or trust company as may be designated by Purchaser and reasonably acceptable to the Company (the “ Exchange Agent ”), which shall provide for the payment of the Offer Price in accordance with the terms of the Offer. Purchaser shall deposit with the Exchange Agent reasonably prior to the Offer Closing, and no less than five days prior thereto, for the benefit of the holders of the Shares, for payment by the Exchange Agent in accordance with this Section1.1(e) , the cash necessary to pay for the Shares validly tendered and not withdrawn pursuant to the Offer (the “ Exchange Fund ”). Any portion of the Exchange Fund that remains undistributed to the holders of Shares upon the completion of the Offer shall be used to fund the Top-Up Purchase, as necessary. Any portion of the Exchange Fund that remains undistributed after the consummation of the Transactions shall be delivered to Purchaser upon demand. (f) Proration . (i) If and to the extent that a number of shares of Company Common Stock greater than 44% of the shares of Company Common Stock outstanding on a Fully Diluted Basis as of the close of business on July 11, 2013 is validly tendered prior to the expiration of the Offer, and not properly withdrawn, then, in accordance with Section 14(d)(6) of the Exchange Act, the number of shares of Company Common Stock validly tendered and not properly withdrawn by each Company stockholder shall be deemed decreased on a pro rata basis (with fractional Shares rounded to the nearest whole Share) such that the aggregate number of shares of Company Common Stock accepted for payment, and paid for, in the Offer by Purchaser shall be equal to 44% of the shares of Company Common Stock outstanding on a Fully Diluted Basis as of the close of business on July 11, 2013. 4 (ii) Purchaser shall return all shares not accepted for payment to such Company stockholder or, in the case of tendered shares delivered by book-entry transfer, credited to the account at the book-entry transfer facility from which the transfer had previously been made, promptly after the expiration or termination of the Offer in each case, in accordance with the procedures described in the Offer Documents. SECTION 1.2. Top-Up Purchase . (a)Subject to Sections 1.2(b) and (c) , in the event that, upon the Offer Closing, the Purchaser holds less than 44.0% of the shares of Company Common Stock outstanding as of the close of business on July 11, 2013 on a Fully Diluted Basis, the parties will complete the Top-Up Purchase, in which the Purchaser will purchase, and the Company will sell, the Top-Up Purchase Shares (after giving effect to the issuance of the Top-Up Purchase Shares) such that, upon completion of the Top-Up Purchase, the number of shares of Company Common Stock owned by Purchaser will constitute 44.0% of the shares of Company Common Stock on a Fully Diluted Basis as of the Top-Up Closing (as defined in Section 1.2(c) ). (b)The Top-Up Purchase, if necessary, will occur as soon as practicable after the Offer Closing. The aggregate purchase price payable for the Top-Up Purchase Shares shall be determined by multiplying the number of such Top-Up Purchase Shares by the Offer Price. Purchaser shall pay such purchase price to the Company in cash by wire transfer of immediately available funds in accordance with Section 1.1(e) . (c)The closing of the Top-Up Purchase (the “ Top-Up Closing ”) shall occur on a date to be specified by the parties (the “ Top-Up Closing Date ”), which shall be (i) in the event stockholder approval of the Top-Up Purchase is required by Law and subject to satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Section 6.4 , Section 6.5 and Section 6.6 , no later than the third business day following the approval by the Company stockholders of the Top-Up Purchase or (ii) in the event stockholder approval of the Top-Up Purchase is not required by Law and subject to satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Section 6.4 , Section 6.5 and Section 6.6 , no later than the third business day following the Offer Closing, in each case at the offices of DLA Piper LLP (US) at 2525 East Camelback Road, Suite 1000, Phoenix, Arizona 85016 unless another time, date or place is agreed to in writing by the parties hereto. At the Top-Up Closing, Purchaser shall cause to be delivered to the Company the cash consideration required to be delivered in exchange for the Top-Up Purchase Shares, and the Company shall cause to be issued to Purchaser a certificate representing such shares. 5 SECTION 1.3. Maximum Purchase Limitation . Notwithstanding anything to the contrary herein, in the event that acquisition by Purchaser of 44.0% of the Company Common Stock on a Fully Diluted Basis would result in a reduction in net operating losses or other deferred tax benefits (such net operating losses and other deferred tax benefits being collectively referred to herein as the “ NOLs ”) under Section 382 of the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder (the “ Code ”), the amount to be purchased in the Offer or the Top Up Purchase, as the case may be, shall be reduced to the maximum amount permitted without triggering such loss in benefits, less 5.0%. SECTION 1.4. Company Actions; Effective Time . (a) Approval . The Company hereby approves of and consents to the Offer, the Top-Up Purchase, the Tender Agreement and the other transactions contemplated by this Agreement (collectively, the “ Transactions ”). (b) Effective Time . The Transactions contemplated herein shall become effective at 11:00 a.m. (East Coast time) on the date of the Offer Closing or, if the Top-Up Purchase is necessary under Section 1.2 , the Top-Up Closing Date with respect to all Transactions other than the Offer (such time in either event, the “ Effective Time ”). SECTION 1.5. Restricted Securities . Purchaser acknowledges that, upon the successful consummation of the Transactions, Purchaser will be deemed an Affiliate of the Company. “ Affiliate ” means, as to any individual, corporation, partnership, limited partnership, joint venture, association, trust, unincorporated organization, limited liability company or other entity (each, a “ Person ”), any other Person which, directly or indirectly, through one or more intermediaries, is in control of, is controlled by or is under common control with such Person. The term “ control ” (including, with correlative meanings, the terms “ controlled by ” and “ under common control with ”), as applied to any Person, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other ownership interest, by contract or otherwise. Further, the Purchaser may acquire, via the Offer, and will acquire, via the Top-Up Purchase, Shares that are not registered under the Securities Act of 1933, as amended (the “ Securities Act ”). Such Shares have been or will be issued in reliance upon an exemption thereunder for transactions not involving a public offering and will be subject to transfer restrictions. Purchaser represents and warrants to the Company that Purchaser is, or will be upon the purchase of the Shares, an “Accredited Investor,” as defined in Rule 501 of Regulation D under the Securities Act. Purchaser agrees that any such non-registered Shares are being and will be acquired by Purchaser for the purpose of investment and not with a view to, or for resale in connection with, any distribution thereof in violation of the Securities Act. SECTION 1.6. Company Options; Restricted Stock Units . (a)As soon as practicable following the date of this Agreement, the Board shall adopt such resolutions or take such other actions as may be required to provide for accelerated vesting in full of (i) any outstanding options to purchase shares of Company Common Stock, upon consummation of the Offer, and (ii) all restricted stock units, such that holders may participate in the Offer. 6 (b)Purchaser acknowledges and agrees that the Transactions will constitute (i) a “Change in Control” (upon the consummation of the Offer and election of the Purchaser Designees under Section 5.9(a) ) under the employment agreement of Mr. Michael D. Heil, and that termination of Mr. Heil at the Offer Closing pursuant to Section 6.2 hereof shall constitute a “Termination Event” under his employment agreement and a change of control under the termination and change of control program adopted for Mr. Heil by the Compensation and Human Resources Committee of the Company Board (the “ Compensation Committee ”) on April 11, 2011, resulting in payments to him of $849,150 in cash, plus accrued paid time off, continued health benefits for an 18-month period thereafter, and the other benefits provided thereunder, and (ii) a “change in control” under the termination and change of control program adopted for Mr. Phillip Johnson by the Compensation Committee on April 10, 2012, such that any termination of Mr. Johnson in connection with the Transactions will result in severance payments to him equal to twelve months of his salary and targeted annual bonus, plus accrued paid time off, continued health benefits for a 12-month period thereafter, and the other benefits provided thereunder. (c)Nothing herein shall have an effect on the Employee Stock Purchase Plan, which shall continue in effect during the Transactions. ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except as otherwise (i) set forth in all forms, reports, schedules, registration statements, definitive proxy statements and other documents filed by the Company with the SEC or furnished by the Company to the SEC since January 1, 2010 and prior to the date of this Agreement (other than any disclosures contained in or referenced therein under the captions “Risk Factors” or “Forward Looking Statements”) (collectively, the “ Company SEC Reports ”), or (ii) as set forth in the disclosure schedule (the “ Company Disclosure Schedule ”) delivered by the Company to Purchaser dated as of the date hereof, which Company Disclosure Schedule identifies by reference to, or has been grouped under a heading referring to, a specific section of this Agreement and constitutes an exception hereto and disclosure made pursuant to any section of the Company Disclosure Schedule shall be deemed to be disclosed against each of the other sections of this Agreement to the extent the applicability of the disclosure to such other section is reasonably apparent from the disclosure made (without reference to the underlying documents referenced therein), the Company hereby represents and warrants to Purchaser as follows: SECTION 2.1. Organization . Each of the Company and any Significant Subsidiary of the Company (collectively, the “ Company Subsidiaries , ” where “ Significant Subsidiary ” has the meaning ascribed to it under Rule 1-02 of SEC Regulation S-X) is a corporation, limited liability company or limited partnership duly organized, validly existing and, where applicable, in good standing under the laws of the jurisdiction of its organization. Each of the Company and the Company Subsidiaries has all requisite power and authority and possesses all governmental franchises, licenses, permits, authorizations and approvals necessary to enable it to own, operate and lease its properties and to carry on its business as now conducted, except for such franchises, licenses, permits, authorizations and approvals, the lack of which, individually or in the aggregate, has not had and would not reasonably be expected to have a Company Material Adverse Effect. The copies of the certificate of incorporation and bylaws of the Company which are incorporated by reference as exhibits to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 are complete and correct copies of such documents and contain all amendments thereto as in effect on the date of this Agreement. A “ Company Material Adverse Effect ” means any event, occurrence, fact, condition, development or change that is, or would reasonably be expected to, individually or in the aggregate, have a material adverse effect on (i) the business, operations, assets, liabilities, NOLs, prospects, financial condition or results of operations of the Company and the Company Subsidiaries considered as a single enterprise or (ii) the ability of the Company to perform its obligations under this Agreement or to consummate the Transactions; provided , however , that Company Material Adverse Effect shall not include any event, occurrence, fact, condition, development or change of a state of circumstances resulting from, relating to or arising out of any (A) general political, economic or market conditions or general changes or developments in the industry in which the Company and its Subsidiaries operate to the extent that such conditions, changes or developments do not have a disproportionate impact on the Company and its Subsidiaries, relative to the industry generally in which they operate, (B) acts of terrorism or war (whether or not declared) or natural disasters, (C) the Transactions or the announcement or performance thereof, including any negative impact on or disruption in relationships with customers, suppliers, distributors, employees or similar relationships, (D) changes in Law or any applicable accounting regulations or principles or the interpretations thereof, (E) changes in the price or trading volume of the Company’s stock (provided that any event, condition, change, occurrence or development of a state of circumstances that may have caused or contributed to such change in market price or trading volume shall not be excluded under this proviso), (F) any failure by the Company to meet public or internal revenue, earnings or other projections, in and of itself (provided that any event, condition, change, occurrence or development of a state of circumstances that may have caused or contributed to such failure to meet published revenue, earnings or other projections shall not be excluded under this proviso), (G) any condition, development or circumstance disclosed in the Company SEC Reports, or (H) the taking of any action required by this Agreement or expressly approved or permitted in writing by Purchaser, or the failure to take any action prohibited by this Agreement. 7 SECTION 2.2. Capitalization . The authorized capital stock of the Company consists of (i)90,000,000 shares of Company Common Stock and (ii)15,000,000 shares of preferred stock, par value $0.01 per share, (“ Company Preferred Stock ”). As of the close of business on June 20, 2013: (A) 2,912,099 shares of Company Common Stock were issued and outstanding; (B) no shares of Company Preferred Stock were issued or outstanding; (C) 2,500 Shares of Series A Preferred Stock were reserved for issuance; (D) 6,168 shares of Series B Preferred Stock were reserved for issuance, (E) 90,000 shares of Series H Junior Participating Company Preferred Stock were reserved for issuance upon exercise of the rights issued or issuable (the “ Rights ”) under the Amended and Restated Rights Agreement dated as of June 20, 2013 between the Company and Computershare Trust Company, N.A., as Rights Agent (the “ Rights Agreement ”); (F) no shares of Company Common Stock were held by the Company in its treasury; (G) 254,884 shares of Company Common Stock were reserved for issuance under the Stock Plans; (H) there were 30,026 outstanding Restricted Stock Units of the Company, and (I) there were outstanding options to purchase 45,833 shares of Company Common Stock. Such issued and outstanding shares of Company Common Stock have been duly authorized and validly issued, are fully paid and nonassessable, and are free of preemptive rights. During the period from March 31, 2013 to the date of this Agreement, (i) there have been no issuances by the Company of shares of capital stock of the Company other than issuances of capital stock of the Company pursuant to the vesting of Restricted Stock Units and the exercise of options outstanding on such date and (ii) there have been no issuances of options or other options, warrants or other rights to acquire capital stock of the Company. Except as otherwise set forth under the Rights Agreement, the Company has not, subsequent to June 20 , 2013, declared or paid any dividend, or declared or made any distribution on, or authorized the creation or issuance of, or issued, or authorized or effected any split-up or any other recapitalization of, any of its capital stock, or directly or indirectly redeemed, purchased or otherwise acquired any of its outstanding capital stock. The Company has not heretofore agreed to take any such action, and there are no outstanding contractual obligations of the Company of any kind to redeem, purchase or otherwise acquire any outstanding shares of capital stock of the Company. Other than the Company Common Stock, there are no outstanding bonds, debentures, notes or other indebtedness or securities of the Company having the right to vote (or, other than the outstanding options and Rights, convertible into, or exchangeable for, securities having the right to vote) on any matters on which stockholders of the Company may vote. 8 SECTION 2.3. Authorization; No Conflict . (a)The Company has the requisite corporate power and authority to enter into and deliver this Agreement, and all other agreements and documents contemplated hereby to which it is a party, and to perform its obligations hereunder and thereunder. The execution and delivery of this Agreement by the Company, the performance by the Company of its obligations hereunder and the consummation by the Company of the Transactions have been duly authorized by the Board of Directors of the Company at the effective time of this Agreement (the “ Company Board ”). No other corporate proceedings on the part of the Company or any of the Company Subsidiaries are necessary to authorize the execution and delivery of this Agreement, the performance by the Company of its obligations hereunder and the consummation by the Company of the Transactions except, as may be necessary in the case of the Top-Up Purchase and any other Transactions for which stockholder approval is required by Law, the requisite approval by the stockholders of the Company as determined in accordance with the Company’s certificate or articles of incorporation, its bylaws and applicable Law. This Agreement has been duly executed and delivered by the Company and constitutes a valid and binding obligation of the Company, enforceable in accordance with its terms, subject to bankruptcy, insolvency or similar Laws affecting the enforcement of creditors rights generally and equitable principles of general applicability. (b)The Company Board, at a meeting duly called and held, duly and unanimously adopted resolutions (i) approving this Agreement, the Tender Agreement, the Offer, the Top-Up Purchase and the other Transactions, (ii) determining that the terms of the Offer, the Top-Up Purchase and the other Transactions are fair to and in the best interests of the Company and its stockholders, and (iii) recommending that the holders of Company Common Stock accept the Offer and tender their shares of Company Common Stock pursuant to the Offer. Such resolutions are sufficient to render inapplicable to Purchaser and this Agreement, the Offer, the Top-Up Purchase and the other Transactions the provisions of Section203 of the DGCL. (c)None of the Company’s execution and delivery of this Agreement and the Tender Agreement, the performance of the Company’s obligations hereunder and thereunder, consummation by the Company of the Transactions or compliance by the Company with any of the provisions herein will (i) result in a violation or breach of or conflict with the certificate or articles of incorporation or bylaws or other similar organizational documents of the Company or any of the Company Subsidiaries, (ii) result in a violation or breach of or conflict with any provisions of, or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or result in the termination, cancellation of, or give rise to a right of purchase under, or accelerate the performance required by, or result in a right of termination or acceleration under, or result in the creation of any Lien (as defined in Section2.4 ) upon any of the properties or assets owned or operated by the Company or any Company Subsidiaries under any of the terms, conditions or provisions of any note, bond, mortgage, indenture, deed of trust, license, contract, lease, agreement or other instrument or obligation of any kind to which the Company or any of the Company Subsidiaries is a party or by which the Company or any of the Company Subsidiaries or any of their respective properties or assets may be bound or (iii) subject to obtaining or making the consents, approvals, orders, authorizations, registrations, declarations and filings referred to in paragraph (d) below, violate any judgment, ruling, order, writ, injunction or decree (“ Judgment ”) or any Law applicable to the Company or any of the Company Subsidiaries or any of their respective properties or assets, other than any such event described in items (ii) or (iii) which, individually or in the aggregate, has not had and would not reasonably be expected to have a Company Material Adverse Effect. 9 (d)No consent, approval, order or authorization of, or registration, declaration or filing with, any federal, state, local or foreign governmental or regulatory authority (a “ Governmental Authority ”) is necessary to be obtained or made by the Company or any Company Subsidiary in connection with the Company’s execution, delivery and performance of this Agreement or the Tender Agreement, or the consummation by the Company of the Transactions, except for (i)the filing with the SEC of (A) the Schedule 14D-9, (B) a proxy statement, if necessary, relating to the Company Stockholders Meeting (as defined in Section5.1(b) ) (such proxy statement, as amended or supplemented from time to time, the “ Proxy Statement ”), (C) any information statement required by Rule 14f-1 promulgated by the SEC under the Exchange Act (the “ Information Statement ”) in connection with the Offer and (D) such reports under Section13 or 16 of the Exchange Act and the rules and regulations promulgated thereunder, as may be required in connection with this Agreement and the Transactions, (ii) compliance with the rules of The Nasdaq Stock Market LLC (“ Nasdaq ”), and (iii) compliance with the “blue sky” laws of various states, and except where the failure to obtain or take such action, individually or in the aggregate, has not had and would not reasonably be expected to have or result in a Company Material Adverse Effect. SECTION 2.4. Subsidiaries . All of the outstanding shares of capital stock or other equity securities of, or other ownership interests in, each Company Subsidiary are, where applicable, duly authorized, validly issued, fully paid and nonassessable, and such shares, securities or interests are owned by the Company or by a Company Subsidiary free and clear of any Liens or limitations on voting rights. There are no subscriptions, options, warrants, calls, rights, convertible securities or other agreements or commitments of any character relating to the issuance, transfer, sales, delivery, voting or redemption (including any rights of conversion or exchange under any outstanding security or other instrument) for any of the capital stock or other equity interests of, or other ownership interests in, any Company Subsidiary. There are no agreements requiring the Company or any Company Subsidiary to make contributions to the capital of, or lend or advance funds to, any Company Subsidiary. As used in this Agreement, “ Lien ” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind in respect of such asset, except for “ Permitted Liens ”, which means: (i) as to the capital stock of a Company Subsidiary, restrictions on transfer imposed by applicable securities Laws, and (ii) as to personalty or leasehold interests (A)mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the ordinary course of business, (B)liens arising under original purchase price conditional sales Contracts and equipment leases with third parties entered into in the ordinary course of business, (C) liens for Taxes and other governmental charges that are not due and payable or are being contested in good faith, (D)liens disclosed in the Company Financial Statements or the notes thereto, (E)recorded or unrecorded easements, covenants, restrictions, rights-of-way, zoning, building restrictions and other similar matters, (F) landlord’s or lessor’s liens under leases to which the Company or a Company Subsidiary is a party, and (G) imperfections of title, licenses or liens, if any, which do not materially impair the continued use and operation of the assets to which they relate in the conduct of the business of the Company and its Subsidiaries as currently conducted. 10 SECTION 2.5. Company SEC Reports and Financial Statements . (a)Since January 1, 2010, the Company has timely filed with the SEC all Company SEC Reports required to be filed by the Company with the SEC, except as disclosed in the Company SEC Reports. As of their respective dates, and giving effect to any amendments or supplements thereto filed prior to the date of this Agreement, the Company SEC Reports complied in all material respects as to form with the requirements of the Securities Act, the Exchange Act, and the respective rules and regulations of the SEC promulgated thereunder applicable to such Company SEC Reports, and none of the Company SEC Reports contained any untrue statement of a material fact or omitted to state any material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. None of the Company Subsidiaries is required to file any forms, reports or other documents with the SEC pursuant to Section13 or 15 of the Exchange Act. (b)The consolidated balance sheets and the related consolidated statements of income, stockholders’ equity and cash flows (including, in each case, any related notes and schedules thereto) (collectively, the “ Company Financial Statements ”) of the Company contained in the Company SEC Reports comply as to form in all material respects with applicable accounting requirements and the published rules and regulations of the SEC with respect thereto, have been prepared in conformity with United States generally accepted accounting principles (“ GAAP ”) (except, in the case of unaudited statements, as permitted by Form 10-Q of the SEC) applied on a consistent basis during the periods involved (except as otherwise noted therein or to the extent required by GAAP) and present fairly in all material respects the consolidated financial position and the consolidated results of operations and cash flows of the Company and the Company Subsidiaries as of the dates or for the periods presented therein (subject, in the case of unaudited statements, to normal year-end adjustments). Except as reflected in the Company Financial Statements, neither the Company nor any of the Company Subsidiaries has any liabilities or obligations of any nature (whether accrued, absolute, contingent or otherwise) required by GAAP to be set forth on a consolidated balance sheet of the Company and the Company Subsidiaries or in the notes thereto, other than any liabilities incurred in the ordinary course of business since March31, 2013 or as would not, individually or in the aggregate, have or reasonably be expected to have a Company Material Adverse Effect. 11 (c)With respect to each annual report on Form 10-K, each quarterly report on Form 10-Q and each amendment of any such report included in the Company SEC Reports filed since March13, 2013, the principal executive officer and principal financial officer of the Company (or each former principal executive officer and each former principal financial officer of the Company) have made all certifications required by the Sarbanes-Oxley Act of 2002 (the “ Sarbanes-Oxley Act ”) and any related rules and regulations promulgated by the SEC. (d)The Company has established and maintains disclosure controls and procedures (as such term is defined in Rule 13a-15(e) or 15d-15(e) promulgated by the SEC under the Exchange Act); such disclosure controls and procedures are reasonably designed to ensure that material information relating to the Company and the Company Subsidiaries required to be disclosed in the Company’s reports filed or submitted under the Exchange Act is made known to the Company’s principal executive officer and its principal financial officer by others within those entities, particularly during the periods in which the periodic reports required under the Exchange Act are being prepared; and, to the knowledge of the Company, such disclosure controls and procedures are effective in timely alerting the Company’s principal executive officer and its principal financial officer to material information required to be included in the Company’s periodic reports required under the Exchange Act. (e)The Company and each of its Subsidiaries has established, maintains and adheres to a system of "internal controls over financial reporting" (as defined in Rules 13a-15(f) and 15d-15(f) promulgated by the SEC under the Exchange Act) that is sufficient to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP, including policies and procedures that (i) require the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company and its Subsidiaries, (ii) provide that transactions are executed in material compliance with management’s general or specific authorizations, and (iii) provide reasonable assurances of prevention or timely detection of the unauthorized acquisition, use or disposition of the Company's and its Subsidiaries' assets that could have a material effect on the Company's financial statements. Except as otherwise set forth in Section 2.5 of the Company Disclosure Schedule, neither any executive officer of the Company nor, to the knowledge of the Company, any executive officer of its Subsidiaries (including, to the knowledge of the Company, any employee thereof) nor, to the knowledge of the Company, the Company’s independent auditors has identified or been made aware of (A) since January 1, 2010, any “significant deficiency” or “material weakness” (as defined in Rule 1-02(a)(4) of Regulation S-X promulgated by the SEC) in the system of internal accounting controls utilized by the Company, or (B) any fraud, whether or not material, that involves the Company’s management or other employees who have a role in the preparation of financial statements or the internal accounting controls utilized by the Company. (f)The Company is in compliance in all material respects with all current listing and corporate governance requirements of Nasdaq. 12 SECTION 2.6. Absence of Material Adverse Changes, etc . Except as otherwise set forth in Section 2.6 of the Company Disclosure Schedule, since March 31, 2013, the Company and the Company Subsidiaries have conducted their business in the ordinary course of business consistent with past practice and between March 31, 2013 and the date of this Agreement, there has not been or occurred: (a)any event, condition, change, occurrence or development that, individually or in the aggregate, has had or would reasonably be expected to have a Company Material Adverse Effect; or (b)any event, condition, action or occurrence that, if taken during the period from the date of this Agreement through the Effective Time, would constitute a breach of Section4.1(b) . SECTION 2.7. Litigation . Except as otherwise set forth in Section 2.7 of the Company Disclosure Schedule, as of the date hereof, there are no suits, actions or legal, administrative, arbitration or other proceedings or governmental investigations pending and served or, to the knowledge of the Company, pending and not served or threatened, to which the Company or any of the Company Subsidiaries is a party that, individually or in the aggregate, has had or would reasonably be expected to have a Company Material Adverse Effect. There are no Judgments of any Governmental Authority or arbitrator outstanding against the Company or any of the Company Subsidiaries that, individually or in the aggregate, have had or would reasonably be expected to have a Company Material Adverse Effect. SECTION 2.8. Information Supplied . None of the information supplied or to be supplied by the Company specifically for inclusion or incorporation by reference in (i)the Offer Documents, the Schedule14D-9 or the Information Statement will, at the time such document is filed with the SEC, at any time it is amended or supplemented or at the time it is first published, sent or given to the holders of Company Common Stock, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, and (ii) the Proxy Statement will, at the date it is first mailed to the holders of Company Common Stock or at the time of the Company Stockholders Meeting, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading. The Schedule 14D-9, the Information Statement and the Proxy Statement will comply as to form in all material respects with the requirements of the Exchange Act and the rules and regulations thereunder. No representation or warranty is made by the Company with respect to statements made or incorporated by reference therein based on information supplied by Purchaser in writing specifically for inclusion or incorporation by reference in the Schedule 14D-9, the Information Statement or the Proxy Statement. SECTION 2.9. Broker’s or Finder’s Fees . Except for Roth Capital Partners, LLC (the “ Company Financial Advisor ”), no agent, broker, Person or firm acting on behalf of the Company or any Company Subsidiary or under the Company’s or any Company Subsidiary’s authority is or will be entitled to any advisory, commission or broker’s or finder’s fee or commission from any of the parties hereto in connection with any of the Transactions. 13 SECTION 2.10. Employee Plans . (a)As used in this Agreement, “ Company Employee Benefit Plan ” means an Employee Benefit Plan maintained, adopted, sponsored, contributed or required to be contributed to by the Company or any entity with which the Company is considered a single employer under Section414(b), (c) or (m) of the Code (
